DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 5/24/2021 has been entered.
	 Claims 1 and 4 have been amended.
	Claims 2, 5, 21, and 31-32 have been cancelled.
	Claims 7-10, 12, 14, 23, 25, 28-30 have been withdrawn from consideration.

Response to Arguments
	The 112 rejection has been withdrawn in view of applicant’s amendment.
	The claims, as amended, have been carefully considered and are rejected as follows.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claimed limitation a volume of the second material is variable via injection or extraction of the gel into or out of an encapsulating material that encapsulates the second material (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 15-17, 20, 24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Farrow (U.S. Patent Application Publication No. US 2010/0056973A1) in view of Guttman (U.S. Patent No. US 3,266,058) and further in view of Rapp U.S. Patent Application Publication No. US 2016/0242964A1).
Regarding independent claim 1, Farrow discloses a wearable garment (100) comprising:
a sheath (201, paragraphs 0106-0112 describes sheath 201 as a liner material) having a first end and a second (see interpretation in illustration), 

    PNG
    media_image1.png
    377
    353
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (1st opening at 1st end)][AltContent: textbox (2nd end)]







wherein the sheath (201) defines a cavity (space within sheath) in a wearable position, 

wherein the second layer of the sheath (201) is configured to contact the appendage of the user when in use (paragraph 0107 discloses sheath/liner 201 may be a pouch as one of suitable attachment of padding regions 101-104, such pouch implicitly having a second layer that which contacts the appendage) ; and
one or more relief zones (padded regions 101-104, Figures 1-4) coupled to the sheath (201), wherein the relief zones (101-104) comprise a second material (foam, paragraphs 0096, 104-105, 133, 184), different from the first material (terry cloth, paragraph 0107), 
wherein the second material comprises a gel (paragraph 0127), and 
wherein the second material (gel, paragraphs 0096, 104-105, 133, 184) of the one or more relief zones (padded regions 101-104, Figures 1-4) is arranged between the first layer and the second layer of the sheath (201, paragraph 0108 discloses sheath/liner 201 may be a pouch to receive the padded regions 101-104, such pouch disclosure explicitly describes the first layer and the second layer receiving the padded regions 101-104), 
wherein a pressure distribution of the second material (foam) is greater (paragraph 45 in applicant’s specification describes polyurethane foam as a suitable second material and paragraph 46 in specification describes a cotton material as a suitable material, which Farrow’s terry cloth equates to cotton material, and that Farrow’s second material of foam has a greater pressure distribution than that of the terry cloth due to material properties of the foam having greater intrinsic thickness and volume thereof, such rationale is consistent with applicant’s 
wherein the one or more relief zones (101-104) comprise a first zone configured to cover a first metatarsal head of the user (paragraph 0112), a second zone configured to cover a fifth metatarsal head of the user (paragraph 0112), a third relief zone configured to cover a medial malleolus and a lateral malleolus of the user (paragraph 0112 discloses malleoli), and a fourth relief zone configured to cover a cuneiform and a shin of the user (paragraph 0112), and 
wherein the first material surrounds each of the first relief zone, the second relief zone, and the third relief zone such that each relief zone is separated from each of the other relief zones by the first material (paragraph 0114 discloses the relief zones 101-104 as padding layers which include suitable spacer fabric, and paragraph 0128 discloses spacer fabric padding may be used as sheeting to cut to fit the area that needs padding, such disclosure explicitly discloses the first through fourth zones of the one or more relief zones are separated from each other such that they are not in contact with each other, hence essentially only connected by the first material).
Farrow does not also disclose the third relief zones (101-104) configured to cover a heel of the user.
However, Figures 4-6 in Guttman teaches an analogous wearable garment (20 sock), comprising the one relief zone (23) configured to cover a heel of the user (column 2 lines 26-31, Figure 4 shows side view of the wearable sock garment 20 inside out Figure 6 shows another side view of the wearable sock garment, Figure 5 shows plan view the padded relief zone 23 which formed of two elements 24, 25 stitched 26 together to cover the heel of the foot as shown in Figures 4 and 6).

The combination of Farrow/Guttman, presented above, does not disclose an interior surface of the second layer (skin-contacting layer of pouch, paragraph 0108 in Farrow, also see above) of the sheath (201) includes an adhesive material configured to contact a shin of the user to prevent the wearable garment from slipping down the shin of the user.
However, Figure 1a in Rapp teaches a compression bandage (5) comprising a comfort layer (25) applied to skin (paragraph 0057), paragraph 0058 teaches a skin-facing surface of the layer (25) is coated with adhesive such as silicone and paragraph 0055 teaches the compression bandage (5) is applied to a lower limb and as illustrated in Figure 1.
Therefore, it would have been obvious to one skilled in the art prior to applicant’s effective filing date to modify Farrow/Guttman’s second layer such that an interior surface thereof is coated with silicone adhesive, taught by Rapp, for purposes of preventing slippage (paragraph 0058).
Regarding claim 6, the combination of Farrow/Guttman/Rapp, presented above, discloses applicant’s claimed wearable garment comprising all features as recited in these claims, wherein the second material is configured to reduce a peak localized pressure from a weight of the appendage resting on a surface to be less than a mean capillary perfusion pressure (Farrow's second material of polyurethane foam, see paragraphs 101 and 105 discloses foam material suitable material for spacer fabric of padding/relief zone which padding property allowing sheath 
Regarding claim 15, the combination of Farrow/Guttman/Rapp, presented above, discloses applicant’s claimed wearable garment comprising all features as recited in these claims, wherein the first material comprises a breathable matrix (terry cloth, paragraph 0107 in Farrow).
Regarding claim 16, the combination of Farrow/Guttman/Rapp, presented above, discloses applicant’s claimed wearable garment comprising all features as recited in these claims, wherein the one relief zone (101-104, Farrow) is coupled to the interior surface of the first material (paragraph 0104 in Farrow discloses spacer fabric as an example of padding for relief zone, paragraph 0104 discloses space fabric is designed as padding under compression garments, such disclosure explicitly discloses relief zones 101-104 is coupled to the interior surface of the first material liner).
Regarding claim 17, the combination of Farrow/Guttman/Rapp, presented above, discloses applicant’s claimed wearable garment comprising all features as recited in these claims, wherein the sheath further comprises a posterior side, a medial side or a lateral side of a calf region, wherein the foot region and the calf region are arranged substantially perpendicular to one another (Figure 1, Farrow).
Regarding claim 20, the combination of Farrow/Guttman/Rapp, presented above, discloses applicant’s claimed wearable garment comprising all features as recited in these claims, wherein the one relief zone (101-104, 113-118, Farrow) not arranged on a plantar side of the foot region (Figures 1-3 and 13-18 in Farrow illustrates the one relief zone is not arranged on a plantar side of the foot region).
Regarding claim 24, the combination of Farrow/Guttman/Rapp, presented above, discloses applicant’s claimed wearable garment comprising all features as recited in these claims, wherein the first material has an elastic property (paragraph 0107 in Farrow discloses compression features, which intrinsically possesses elastic property) such that the sheath is configured to expand to receive an appendage of a user, and thereafter retract to conform to the appendage to thereby hold the wearable garment in place on the appendage.
	Regarding claim 26, the combination of Farrow/Guttman/Rapp, presented above, discloses applicant’s claimed wearable garment comprising all features as recited in these claims, wherein the one or more relief zones are removably coupled to an interior surface of the first material (paragraphs 0104 and 0108, Farrow).
Regarding claim 27, the combination of Farrow/Guttman/Rapp, presented above, discloses applicant’s claimed wearable garment comprising all features as recited in these claims, wherein the one relief zone (101-104, Farrow) include a plurality of hooks configured to removably couple with a plurality of loops on the first material (paragraph 0108, Farrow).
	
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Farrow (U.S. Patent Application Publication No. US 2010/0056973A1)/Guttman (U.S. Patent No. US 3,266,058)/Rapp (U.S. Patent Application Publication No. US 2016/0242964), and in view of Warriner (U.S. Patent Application Publication No. US 2004/0039432 A1, and further in view of Drummond (U.S. Patent Application Publication No. US 2010/0180358).
Regarding claims 3-4, the combination of Farrow/Guttman/Rapp, presented above, discloses applicant's claimed wearable garment (10) comprising all features as recited in these claims, wherein the second material is a gel (paragraph 0127 in Farrow) contained within an 
The combination does not disclose a volume of the second material (gel, Hill teaching) is variable via injection or extraction of a liquid into or out of an encapsulating material (claim 3).
However, Figure Figures 5-6 in Warriner discloses a volume of the second material (gel, paragraph 0036 & 0045) is variable (valve 5) via injection or extraction of a liquid into or out of an encapsulating material (1).
	Therefore, it would have been obvious to one skilled in the art prior to applicant’s effective filing date to modify Farrow’s wearable garment gel pack, modified by Guttman and Rapp, such that it includes a valve, taught by Warriner, for purposes of being repeatedly inflating the gel pack thereby accommodating to the desired pressure inside the gel pack.
	Regarding claim 4 requiring the encapsulating material is self-sealing such that the encapsulating material may be externally accessed by a needle and then remain sealed upon removal of the needle.
Paragraph 0038 in Drummond specifically teaches that the possibility of rupture or puncture may be reduced by strengthening the encapsulating material in some way.
Therefore, it would have been obvious to one skilled in the art prior to applicant’s effective filing date to strengthen Farrow/Guttman/Rapp/Warriner’s encapsulating material, taught by Drummon, as such strengthen yields the encapsulating material as self-sealing, in order to reduce potential rupture or puncture, thereby rending the encapsulating material being durable. 


11 is rejected under 35 U.S.C. 103 as being unpatentable over Farrow (U.S. Patent Application Publication No. US 2010/0056973A1)/Guttman (U.S. Patent No. US 3,266,058)/Rapp (U.S. Patent Application Publication No. US 2016/0242964), in view of Collins (U.S. Patent Application Publication No. US 2016/0038346).
Regarding claim 11, the combination of Farrow/Guttman/Rapp, presented above, discloses applicant’s claimed wearable garment comprising all features as recited in these claims.
The combination does not teach its wearable garment comprising an elastic band and stretchable stitching surrounding the first opening.
	However, Figure 1 in Collins teaches ankle and shin wearable garment (10) comprising an elastic band (16) and stretchable stitching (14) surrounding the first opening.
	Therefore, it would have been obvious to one skilled in the art to modify Farrow’s wearable garment, modified by Guttman and Rapp, such that it includes an elastic band and stretchable stitching surrounding the first opening, taught by Collins, as the elastic band and stretchable stitching prevents the wearable garment from sliding (paragraph 0088, Collins).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Farrow (U.S. Patent Application Publication No. US 2010/0056973A1)/Guttman (U.S. Patent No. US 3,266,058)/Rapp (U.S. Patent Application Publication No. US 2016/0242964), in view of Mills (U.S. Patent Application Publication No. US 2008/0249454 A1).
Regarding claim 13, the combination of Farrow/Guttman/Rapp, presented above, discloses applicant’s claimed wearable garment comprising all features as recited in these claims.
The combination does not teach the second end of the sheath is closed such that the sheath is configured to cover the toes of a user.
[AltContent: textbox (2nd closed end)]








However, Figure 3a in Mills teaches an analogous wearable garment (3) comprising the second end (see interpretation in illustration) of the sheath (65) is closed such that the sheath (65) is configured to cover the toes of a user.
One skilled in the art would have recognized that both Farrow and Mills are analogous therapeutic compressive socks.
Therefore, it would have been obvious to one skilled in the art to modify Farrow's sheath, modified by Guttman and Rapp, such that the second end of the sheath is closed such that the sheath is configured to cover the toes of a user, taught by Mills, as covering the toes protects the wearer’s toe as the covered padded toes region (55) beneficial to patients suffering from diabetes (paragraph 0025).



s 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Farrow (U.S. Patent Application Publication No. US 2010/0056973A1)/Guttman (U.S. Patent No. US 3,266,058)/Rapp (U.S. Patent Application Publication No. US 2016/0242964), in view of Cureton (CA 2 888 104 A1).
Regarding claims 18-19, the combination of Farrow/Guttman/Rapp, presented above, discloses applicant’s claimed wearable garment comprising all features as recited in these claims.
The combination does not teach a bottom surface of the foot region of the sheath comprises a third material having a higher coefficient of friction than the first material.
However, Figure 1 in Cureton teaches its wearable garment (100) comprising a bottom surface of the foot region (102) of sheath (110, 112, 114) a third material (122) having a higher coefficient of friction that the first material, wherein the third material comprises silicone (paragraph 0034).
	Therefore, it would have been obvious to one skilled in the art to modify Farrow's wearable garment, modified by Guttman and Rapp, such that its bottom surface of the foot region is included with silicone, taught by Cureton as silicone material provides durability and antiskid features, which physical characteristics are useful and beneficial to walking soles (paragraph 0034, Figure 1). 

Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Farrow (U.S. Patent Application Publication No. US 2010/0056973A1)/Guttman (U.S. Patent No. US 3,266,058)/Rapp (U.S. Patent Application Publication No. US 2016/0242964), in view of Shione (U.S. Patent No. 5,154,690).
Regarding claim 22, the combination of Farrow/Guttman/Rapp, presented above, discloses applicant’s claimed wearable garment comprising all features as recited in these claims including the one or more relief zones (101-104, Farrow).
	The combination does not disclose the one or more relief zones comprises medial and lateral sides of calf region.
	However, Figure 1a in Shione discloses the one or more relief zones (10) comprises medial and lateral sides of calf region (9).
	One skilled in the art would have modified Farrow's one or more relief zones, modified by Guttman and Rapp, such that it comprises medial and lateral sides of the calf region, taught by Shione, as medial and lateral sides of the calf region as it is one of the notable areas that needs supporting during relapse of an injury (column 1 lines 4-12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAMTU T NGUYEN/Examiner, Art Unit 3786